DETAILED ACTION
This is in response to communication filed on September 13, 2021.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 9, and 17 are in independent form.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a map table storing entries that each map an architectural register to a physical register, checking the entries of the map table for duplicates of a first physical register, wherein a duplicate is two or more architectural registers mapped to the same physical register, and preventing the first physical register from being added to a free list upon retirement of an instruction that renames an architectural register that was mapped to the first physical register to a different physical register, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Further art found also includes a separate structure to a mapping table/register alias table being used for keeping track of a count of duplicates.  These newly cited references are listed below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6625723 discloses an additional column to indicate current state of physical register counters 222, but does not say that the counters are part of the RAT (counters 222 are shown in Fig. 2 of co-owned patent 6505293).
U.S. Patent Application 20040015904 and Patent 6772317 Fig. 2 adds counters to the physical register file for counting mappings of logical registers to physical registers.  
U.S. Patents 6505293 and 6594754 teaches physical register counters but they are in physical register file, see Fig. 2.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184